                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


HAKIEM ANDREWS,
             Plaintiff, Pro Se                               CIVIL ACTION

               v.

GERALD MAY,                                                  No. 16-1872
                       Defendant


                                       MEMORANDUM

PRATTER,J.                                                                        MARCH   11, 2020

       Hakiem Andrews brought claims against Gerald May, Warden of the Curran-Fromhold

Correctional Facility ("CFCF"), related to the "triple-celling" and constant lockdowns he allegedly

endured during his time as an inmate at CFCF from August 2015 until May 2017. The Court

granted Warden May's earlier motion for summary judgment on Mr. Andrews' § 1983 prison

conditions claim but denied the motion as to Mr. Andrews' claim of civil contempt, holding that a

reasonable fact finder could determine that Warden May was aware of the lockdowns occurring at

CFCF and failed to remedy the conditions, in turn violating a 2016 settlement agreement in which

the City of Philadelphia agreed to make reasonable efforts to reduce the use of lockdowns in the

Philadelphia Prison System.

       Warden May seeks reconsideration of the Court's denial of the motion for summary

judgment on Mr. Andrews' civil contempt claim. For the following reasons, the Court denies the

motion for reconsideration.

                                       LEGAL   ST AND ARD

       To succeed on a motion for reconsideration, the moving party "must rely on one of three

grounds: (1) an intervening change in controlling law; (2) the availability of new evidence; or (3)



                                                 1
the need to correct clear error of law or prevent manifest injustice." Lazaridis v. Wehmer, 591

F.3d 666, 669 (3d Cir. 2010) (per curiam); accord Max's Seafood Cafe ex rel. Lou-Ann, Inc. v.

Quinteros, 176 F.3d 669,677 (3d Cir. 1999).

       Accordingly, "[d]isagreement with the Court's ruling is not proper grounds for a motion

for reconsideration." Smith v. Unilife Corp., No. 13-5101, 2015 WL 115581, at *1 (E.D. Pa. Jan.

7, 2015). Furthermore, "a motion for reconsideration is not an opportunity for a party to present

previously available evidence or new arguments." Federico v. Charterers Mut. Assur. Ass 'n Ltd.,

158 F. Supp. 2d 565,578 (E.D. Pa. 2001) (quoting FD.IC. v. Parkway Exec. Office Ctr., No. 96-

121, 1997 WL 611674, at *1 (E.D. Pa. Sept. 24, 1997)); see also Romero v. Allstate Ins. Co., 170

F. Supp. 3d 779, 783 (E.D. Pa. 2016) ("Motions for reconsideration may not be used 'as a means

to argue new facts or issues that inexcusably were not presented to the court in the matter

previously decided."') (quoting Brambles USA, Inc. v. Blocker, 735 F. Supp. 1239, 1240 (D. Del.

1990)); McNeal v. Maritank Phi/a., Inc., No. 97-0890, 1999 WL 80268, at *4 (E.D. Pa. Feb. 3,

1999) ("A motion for reconsideration may not be used to present a new legal theory for the first

time or to raise new arguments that could have been made in support of the original motion.")

(citing Vaidya v. Xerox Corp., No. 97-547, 1997 WL 732464, at *2 (E.D. Pa. Nov. 25, 1997)).

        "Because federal courts have a strong interest in finality of judgments, motions for

reconsideration should be granted sparingly." Douris v. Schweiker, 229 F. Supp. 2d 391,408 (E.D.

Pa. 2002) (quoting Cont'! Cas. Co. v. Diversified Indus., Inc., 884 F. Supp. 937, 943 (E.D. Pa.

1995)); see also Johnson v. BB & T Corp., No. 17-4490, 2018 WL 1518618, at *2 (E.D. Pa. Mar.

28, 2018) ("Third Circuit law is fairly clear that motions for reconsideration ... are to be granted

sparingly because of the interests in finality and conservation of scarce judicial resources.")

(citations and internal quotation marks omitted).




                                                 2
                                            DISCUSSION

        Warden May seeks reconsideration of the Court's denial of the motion for summary

judgment as to Mr. Andrews' civil contempt claim, arguing that reconsideration is needed to

correct a clear error of law and prevent manifest injustice. In support ofreconsideration, Warden

May claims that Mr. Andrews' only available remedy for an alleged violation of the 2016

settlement agreement was, per the terms of the 2016 settlement agreement, to reinstate the class

complaint through class counsel during the settlement agreement's two-year pendency. Because

Mr. Andrews failed to reinstate the class complaint, Warden May argues that Mr. Andrews cannot

now assert a claim for civil contempt here in a separate case.

       Warden May, however, never raised these facts or legal arguments to the Court during the

course of this litigation. Rather, in his motion for summary judgment, Warden May offered only

one discrete argument in support of dismissing Mr. Andrews' civil contempt claim:

       "A plaintiff must prove three elements by clear and convincing evidence to
       establish that a party is liable for civil contempt: (1) that a valid court order of the
       court existed; (2) that the defendants had knowledge of the order; and (3) that the
       defendants disobeyed the order." Roe v. Operation Rescue, 54 F.3d 133, 137 (3d
       Cir. 1995). Here, Plaintiff has put forth no evidence in the record, let alone clear
       and convincing evidence, that Warden May failed to make reasonable efforts to
       reduce triple celling, in violation of the court's order. The record is devoid of
       evidence regarding Warden May's personal involvement, actions or omissions with
       regards to triple cells in the [Philadelphia Department of Prisons]. Plaintiff has
       adduced no evidence to support his claim for civil contempt, and summary
       judgment is warranted in favor of Warden May on this additional claim.

Mot. for Summ. J. 13.

       Warden May's entire basis for asking the Court to grant summary judgment on Mr.

Andrews' civil contempt claim was that Mr. Andrews had failed to identify evidence in support of

his claim, not that the civil contempt claim was procedurally improper under the terms of the 2016

settlement agreement. The Court can deduce no explanation (nor does Warden May provide one)

for why Warden May's newfound argument that Mr. ~drews' claim is improper could not have


                                                  3
been raised in Warden May's motion for summary judgment, nor does Warden May provide such

an explanation. 1 Yet Warden May did not raise this argument in his motion for summary judgment

or at any other point prior to the Court's ruling. 2 Therefore, the Court cannot properly consider

this ~rgument for the first time in a motion for reconsideration. See In re Asbestos Prods. Liab.

Litig. (No. VI), No. 02-875, 2012 WL 3553297, at *1 (E.D. Pa. Aug. 13, 2012) (denying motion

for reconsideration because"[n ]o new facts or law have emerged since the prior order was entered,

and defendants offer no reason for raising arguments they did not raise previously"); Farnsworth

v. Manor Healthcare Corp., No. 01-33, 2004 WL 614771, at *2 (E.D. Pa. Feb. 10, 2004) (finding

that the plaintiff requesting reconsideration "failed to raise this argument in his memorandum in

opposition to Defendants' Motion for Summary Judgment" and "[r]aising this argument post-

judgment is inappropriate and will not be allowed").

                                           CONCLUSION

       For the foregoing reasons, Warden May's motion for reconsideration is denied.             An

appropriate order follows.



                                                       BY THE COURT:




        For example, the 2016 settlement agreement can hardly constitute newly discovered evidence
where it served as the basis for Mr. Andrews' claim.

2      Not only did Warden May fail to raise this argument in his motion for summary judgment, but he
never moved to dismiss Mr. Andrews' second amended complaint, the first complaint in which Mr.
Andrews included a claim for civil contempt.


                                                  4
